Citation Nr: 1643597	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  10-10 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (other than depression), including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michigan Veterans Affairs Agency


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel






INTRODUCTION

The Veteran had active duty service from June 1965 to November 1968.  This case comes before the Board of Veterans Affairs (Board) on appeal from a Togus, Maine, Department of Veterans Affairs (VA) Regional Office (RO) rating decision in March 2008 that denied service connection for PTSD.  The Veteran's claims file is now in the jurisdiction of the Detroit, Michigan RO.  

A prior January 2002 rating decision by the Philadelphia, Pennsylvania RO had denied service connection for depression, and the Veteran did not appeal that earlier decision.  When filing the current appeal, the Veteran asked to reopen the claim for service connection for depression and to include a claim for service connection for PTSD.  

A March 2014 Board decision (by a VLJ other than the undersigned) found new and material evidence to reopen the claim for service connection for depression, remanded the claims of service connection for depression and for an acquired psychiatric disorder (other than depression), to include PTSD for additional development.  An interim June 2014 rating decision by the Appeals Management Center (AMC) granted service connection for depression; accordingly that issue is no longer on appeal.  The case has now been assigned to the undersigned.


FINDINGS OF FACT

1. The Veteran has a current medical diagnosis of PTSD.

2. The medical evidence establishes that the Veteran's reported in-service stressor is adequate to support a diagnosis of PTSD and that his PTSD is attributable to his fear of hostile military or terrorist activity in service.

3. The Veteran's reported in-service stressor is consistent with the circumstances, conditions, and hardships of his service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2015).

2. The criteria have not been met for entitlement to service connection for an acquired psychiatric disability other than depression and PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   Given the favorable action taken herein with regard to the issue of entitlement to service connection for PTSD, no further discussion of the VCAA is required.

Legal Criteria

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury or disease during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Establishing service connection for PTSD requires: (1) a medical diagnosis of PTSD; (2) a causal link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f).  As to the third element, if a stressor reported by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA (or VA-contracted) psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor (so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service).  38 C.F.R. § 3.304 (f)(3).

"Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Factual Background and Analysis

PTSD

The Veteran states that he has PTSD caused by his fear of hostile military or terrorist activity he experienced while service in Vietnam during active duty service.  In multiple statements, he has reported that he feared for his safety while serving on the U.S.S. Enterprise, where he witnessed live bombs and rockets fired off the ship, as well as planes crash landing on deck.  [In other statements, he also reported additional in-service stressors that he alleged occurred while on board the U.S.S. Enterprise and while on leave.]

On April 2016 VA PTSD examination, the examiner diagnosed PTSD and major depressive disorder.  In the Stressor portion of the form, the examiner indicated the Veteran's stressor was related to his fear of hostile military or terrorist activity.  He opined that it was as likely as not the Veteran's PTSD is attributable to his fear of hostile military activity that occurred while he served in Vietnam, based on a review of his treatment records and an in-person interview.

A current diagnosis of PTSD linked to the Veteran's fear of hostile military or terrorist activity by a VA psychologist is therefore established.  There is no opinion to the contrary.  Thus, the remaining question is whether the claimed fear of hostile military activity is consistent with the places, types, and circumstances of the Veteran's service.

The Veteran's service personnel records show he served on the U.S.S. Enterprise from March 1966 to November 1968.  He also submitted a citation from the Secretary of the Navy that notes the exceptionally meritorious service of the U.S.S. Enterprise from December 1966 to June 1967 during combat operations against enemy aggressor forces in North Vietnam.  [The Board notes the AMC made a formal finding there was a lack of the information required to corroborate his claimed stressors in an April 2015 memorandum.  However, his fear of hostile military activity only needs to be consistent with his service and not be contradicted by clear and convincing evidence; it does not need to be corroborated or established by evidence.]  As the Veteran's service on the U.S.S. Enterprise is corroborated by his service records and the U.S.S. Enterprise's involvement in combat operations is also corroborated during his period of service, the Board finds the Veteran's reported fear for his safety due to hostile military activity is consistent with the places, types, and circumstances of his service.  While the specific events the Veteran has reported occurred while on board the U.S.S. Enterprise and while on leave have not been corroborated, there is no clear and convincing evidence that contradicts his statements that he feared for his life due to hostile military activity while serving on board the U.S.S. Enterprise.  Accordingly, his competence and credible statements establish the occurrence of the reported in-service stressor.

In sum, a VA psychologist diagnosed PTSD related to the Veteran's fear of hostile military or terrorist activity, which is consistent with the places, types, and circumstances of his service and not contradicted by clear and convincing evidence.  The Veteran's statements, therefore, establish the occurrence of the claimed in-service stressor.

Psychiatric Disabilities Other Than Depression and PTSD

The Board notes that, consistent with the ruling in Clemons v. Shinseki, the May 2014 remand expanded the issue of service connection for PTSD to include any additional acquired psychiatric disorders (other than depression, for which service connection was granted in June 2014).  See 28 Vet. App 1 5-6 (2009).

However, the clinical record and the lay and medical evidence in this case indicates that the Veteran does not have any current acquired psychiatric disabilities identified other than depression and PTSD.  The Veteran's January 2008, August 2015, and April 2016 VA examinations, VA treatment records, private medical treatment records, and Social Security Administration (SSA) medical records do not indicate that any psychiatric disorder other than depression and PTSD was diagnosed.  Additionally, the Veteran has not claimed that he has received treatment for any psychiatric disorders other than depression and PTSD. 

In summary, the Board finds that the preponderance of the evidence does not support entitlement to service connection for any acquired psychiatric disorder (other than depression and PTSD).  The Board finds that this decision applies to - and resolves - all pending claims for service connection for an acquired psychiatric disability other than PTSD and depression.  See Clemons, 28 Vet. App. 1, 5-6 (2009).






ORDER

Service connection for PTSD is granted, subject to the regulations governing disbursement of monetary benefits.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


